GARRARD, Presiding Judge.
I agree with the majority that our decision today is controlled by Cichos v. State (1962), 243 Ind. 187, 184 N.E.2d 1. Thus, the court's refusal to give instructions as to what does not constitute recklessness is not rendered harmless because of the instruction given as to what would constitute recklessness. Indeed, I have no quarrel! with holding that in cases where the understanding of a particular term is crucial, the court may not refuse a correctly drawn instruction that serves to amplify the definition by insuring that the jury understand the difference between the crucial conduct and some closely similar conduct. The purpose of instructions is to fairly advise the jury on the law applicable to the case.
My point of departure arises from the failure of the court, both here and in Cic-hos, to distinguish between correctly worded instructions and those that attempt to present a valid point, but do so incorrectly or in confusing or misleading terms. The latter are properly rejected by the trial court. F.W. Woolworth Co., Inc. v. Anderson (1984), Ind.App., 471 N.E.2d 1249.
I would sustain the court's refusal to give Nos. 1, 3 and 5 because they are confusing. I agree, however, that Nos. 2 and 4, or at least one of them, should have been given.